DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s amendment filed on May 05, 2021 and June 16, 2021 was received.  Claim 1 was amended. Claims 4, 5, and 6 were newly added. Support for amendment can be found in Fig. 2 and paragraphs [0065]-[0069], and [0074]-[0075] of current Specification. 
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on November 27, 2020.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Shalaby et al. (US 2006/0013863 A1) on Claims 1-3 are withdrawn, because the claims have been either amended or cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al. (US 2006/0013863 A1) in view of Green et al. (US 2011/0210060 A1).
Regarding claim 1, Shalaby discloses a process for producing a fiber material ([0007], [0008], [0054]), the process using electrostatic spinning or simply electrospinning method, comprising electrospinning different fibers of different material, such as nanofiber/microfibrous, which is dissolved in a solvent or melted in a glass pipette tube or extruder (or tip) (reads on spinning orifices) to a collector near the open end of the pipette, wherein the electrospinning device where two polymer solutions have been electrospun simultaneously in a side-by-side fashion (reads on the claim limitations of (i) electrospinning a polymer solution or a melted polymer for the polymer fibers by extruding the polymer solution or the melted polymer for the polymer fibers from a spinning orifice to form electro-spun polymer fibers, (ii) electrospinning a polymer solution or a melted polymer for the polymer nanofibers by extruding the polymer solution or the melted polymer for the polymer nanofibers to form electro-spun polymer nanofibers ([0008], [0010], [0011], [0054]), forming an electro–spun nanometer and micrometer diameter fibers having a core and sheath component by electrostatic 
Shalaby does not explicitly teach wherein the orifices are different from each other and provided at a distance from each other.  However, an analogous art, Green teaches a method of produce multi-component fibers using electrospinning devices, wherein the method comprising multiple electrospinning cells (222) that the multiple fibers (216) were electrospun from, the electrospun multiple fivers were deposited on a substrate (224), and then heated to bond the multiple fibers with substrate as shown in Fig. 14, and wherein the multiple jets (orifices) that charged the fluid are different and separated and distance from each other as shown in Fig. 14, also  the diameter of fibers may be controlled by the design of elctrospinning cells and formulation of polymeric solutions such as coarse and fine fibers ([0086]-[0090], Fig. 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply multiple orifices to form a multiple spinline and multiple fibers 

Regarding claim 2, Shalaby discloses equal wright of two component polymer material was spun into a nano-/micorfibrous construct ([0055]), which reads on the amount in the claim limitation.

Regarding claim 4, Shalaby discloses a process for producing a fiber material ([0007], [0008], [0054]), the process using electrostatic spinning or simply electrospinning method, comprising electrospinning different fibers of different material, such as nanofiber/microfibrous, which is dissolved in a solvent or melted in a glass pipette tube or extruder (or tip) (reads on spinning orifices) to a collector near the open end of the pipette, wherein the electrospinning device where two polymer solutions have been electrospun simultaneously in a side-by-side fashion (reads on the claim limitations of (i) electrospinning a polymer solution or a melted polymer for the polymer fibers by extruding the polymer solution or the melted polymer for the polymer fibers from a spinning orifice to form electro-spun polymer fibers, (ii) electrospinning a polymer solution or a melted polymer for the polymer nanofibers by extruding the polymer solution or the melted polymer for the polymer nanofibers to form electro-spun polymer nanofibers ([0008], [0010], [0011], [0054]), forming an electro–spun nanometer and micrometer diameter fibers having a core and sheath component by electrostatic spinning (abstract, [0039]), therefore coating the electro-spun polymer fiber with the electro-spun polymer nanofibers to form an electro-spun polymer fiber coated with the 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid 
Shalaby does not explicitly teach wherein the orifices are different from each other and provided at a distance from each other.  However, an analogous art, Green teaches a method of produce multi-component fibers using electrospinning devices, wherein the method comprising multiple electrospinning cells (222) that the multiple fibers (216) were electrospun from, the electrospun multiple fibers were deposited on a substrate (224), and then heated to bond the multiple fibers with substrate as shown in Fig. 14, and wherein the multiple jets (orifices) that charged the fluid are different and separated and distance from each other as shown in Fig. 14, also  the diameter of fibers may be controlled by the design of elctrospinning cells and formulation of polymeric solutions such as coarse and fine fibers ([0086]-[0090], Fig. 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply multiple orifices to form a multiple spinline and multiple fibers to the process in Shalaby, because Green disclosed the use of a plurality of extrusion orifices to form a multiple spinline ([0087]), therefore improve the productivities and the quality of the product.  

Regarding claim 5, Shalaby teaches wherein the polymer can be polyester for example ([0024]). However, Shalaby does not disclose polyamide, but teach polyester.  Polyamide and polyester are considered functionally equivalent high melt 

Regarding claim 6, Shalaby does not explicitly teach wherein the orifices are different from each other and provided at a distance from each other.  However, an analogous art, Green teaches a method of produce multi-component fibers using electrospinning devices, wherein the method comprising multiple electrospinning cells (222) that the multiple fibers (216) were electrospun from, the electrospun multiple fivers were deposited on a substrate (224), and then heated to bond the multiple fibers with substrate as shown in Fig. 14, and wherein the multiple jets (orifices) that charged the fluid are different and separated and distance from each other as shown in Fig. 14, also  the diameter of fibers may be controlled by the design of elctrospinning cells and formulation of polymeric solutions such as coarse and fine fibers ([0086]-[0090]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply multiple orifices to form a multiple spinline and multiple fibers to the process in Shalaby, because Green disclosed the use of a plurality of extrusion orifices to form a multiple spinline ([0087]), therefore improve the productivities and the quality of the product.  

Claims 1-2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2011/0210060 A1).
Regarding claim 1, Green teaches a process for producing a fiber material, the method comprising electrospinning a polymer solution or a molten polymeric material for Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Regarding claim 2, Green teaches a process for producing a fiber material as disclosed above. Green does not explicitly teach wherein an amount of the electro-spun Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).


Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Regarding claim 5, Green teaches wherein the polymer can be polyamide for example ([0054]).
.
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-6 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2011214170 A, WO 2011064828 A1 (US2012028806A1 as English translation), JP 2010053457A, and US2009266759.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to 

/HAI Y ZHANG/           Primary Examiner, Art Unit 1717